DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/19 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Fig. 6 is described in the specification at paragraph [0028] and [0031] but there is no Fig. 6 in the drawings. Fig. 7 is described in paragraph [0029] but there is no Fig. 7 in the drawings.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

  (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 8 – 11, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scherer et al. (US 6,024,639) (hereinafter “Scherer”). The specification and drawings of Scherer show all of the elements recited in claims 1 – 5, 8 – 11, 16, and 19 of this application.
Regarding claim 1, Scherer shows a passenger cabin (11) air distribution system (Figure, col. 4 lines 27 – 39) comprising: a ventilation system (D) operable to provide a conditioned air (5, col. 5 lines 7 – 10, see annotated Figure below, the capitalized annotations denoting claim limitations); and an ejector-diffuser having a nozzle (7) positioned to receive a flow of the conditioned air (5) from the ventilation system (D, annotated Figure), the ejector-diffuser including an induction unit and a diffuser section (unnumbered, but identified in the annotated Figure), the induction unit including a secondary inlet (9) in communication with a cabin air (10) from a passenger cabin (11) and configured to mix the flow of the conditioned air with an induced flow of the cabin air into a mixed air (19, see airflow arrows in the Figure), the diffuser section including a discharge (13) to eject the mixed air to the passenger cabin (see airflow arrows in the Figure), the flow of the conditioned air within the nozzle having a low motive pressure (functional limitation describing how the apparatus is intended to be operated and not structure, and the structure of Scherer can be operated without limit to the motive Examiner’s note: the term “low motive pressure” is not rejected under 112b as being an indefinite relative term because it is described with sufficient specificity in paragraph [0020] of the specification of the present invention. 

    PNG
    media_image1.png
    535
    804
    media_image1.png
    Greyscale

Regarding claim 2, Scherer does not explicitly show that an absolute pressure ratio of the conditioned air (5) within the nozzle (7) to the cabin air (10) in the passenger cabin (11) is approximately 1.002. However, this limitation merely recites the manner in which the claimed apparatus is intended to be employed, and so does not differentiate the claimed apparatus from the prior art apparatus, since the prior art apparatus teaches all of the structural limitations of the claim. MPEP 2114, II. Examiner’s note
Regarding claim 3, Scherer further shows the ejector-diffuser further comprises: a first end having a primary inlet (annotated Figure above) coupled to the ventilation system (D) to receive the conditioned air (5, annotated Figure); a second end opposite the first end, the discharge (13) at the second end (annotated Figure); the nozzle (7) positioned between the first end and the second end (annotated Figure), the nozzle forming an initial chamber (14) adjacent the first end and a mixing chamber (3) adjacent the second end (annotated Figure), the nozzle including an opening operable to provide the flow of the conditioned air from the initial chamber to the mixing chamber (annotated Figure) at a higher velocity and locally reduce a static pressure (functional limitation that Scherer can perform due to the Bernoulli principle, and is supported at col. 7 lines 47 – 51), the mixing chamber (3) in communication with the diffuser section (annotated Figure); and the secondary inlet (9) positioned to provide the induced flow of the cabin air (10) into the mixing chamber (3, annotated Figure).
Regarding claim 4, Scherer further shows the discharge (13) includes a plurality of slots (annotated Figure, above).
Regarding claim 5, Scherer further shows the plurality of slots further comprise a plurality of arcuate slots (the annotated Figure shows the slots are arcuate).
Regarding claim 8, Scherer further shows a sensor (12, 12A, 12B) positioned within a flow path of the induced flow of the cabin air (10) before being mixed with the flow of the conditioned air (5, annotated Figure, col. 7 lines 57 – 62).
Regarding claim 9, Scherer further shows the sensor is selected from the group consisting of a temperature sensor and a humidity sensor (temperature sensor 12A, col. 7 line 63).
Regarding claim 10, Scherer further shows a smoke detector (12B) positioned within a flow path of the induced flow of the cabin air (10) before being mixed with the flow of the conditioned air (5, annotated Figure, col. 7 line 63).
Regarding claim 11, Scherer further shows the passenger cabin (11) is the passenger cabin of a vehicle, the vehicle selected from the group consisting of an automobile, a submersible, a rotorcraft, an airplane, and a spacecraft (airplane / aircraft, col. 4 lines 31 – 36).
Regarding claim 16, Scherer shows a method of distributing air (col. 12 lines 6 – 8) in a passenger cabin (11, col. 4 lines 31 – 33), the method comprising: providing a conditioned air (5) from a ventilation system (D, see annotated Figure, above), a flow of the conditioned air being provided to an ejector-diffuser (see airflow arrows in the annotated Figure), the ejector-diffuser having a nozzle (7) with an opening (annotated Figure); locally reducing a static pressure within a high-velocity region of the ejector-diffuser by directing the flow of the conditioned air (5) through the nozzle opening (annotated Figure, col. 5 lines 46 – 57, and col. 7 lines 47 – 50), the locally reducing the static pressure inducing a flow of a cabin air (10) from a passenger cabin (11) through a secondary inlet in the ejector-diffuser (9, see annotated Figure, above); mixing the flow of the conditioned air (5) and the flow of the cabin air (10) into a mixed air (19, annotated Figure); and ejecting the mixed air into the passenger cabin (11, see airflow arrows in the annotated Figure).
Regarding claim 19, Scherer further shows positioning a sensor (12, 12A, 12B, col. 7 lines 57 – 63) within a flow path of the flow of the cabin air (10) before being mixed with the flow of the conditioned air (5, see airflow arrows in the annotated Figure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scherer as applied to claims 3 and 16 respectively above, and further in view of Stengel et al. (US 9,511,868 B2) (hereinafter “Stengel”). Both Scherer and Stengel are in the applicant’s field of endeavor, a passenger cabin air distribution system comprising an ejector-diffuser. These two references, when considered together, teach all of the elements recited in claims 6 and 18 of this application.
Regarding claim 6, Scherer as described above teaches all the elements of claim 3 upon which this claim depends. However, claim 6 of this application further discloses 
Stengel teaches the opening is an elongated slot-shaped opening (unnumbered but identified in the annotated Figure, below, the capitalized annotations denoting claim limitations). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Scherer by making the opening an elongated slot-shaped opening as taught by Stengel in order to better accelerate air flow through the nozzle 30 due to the Bernoulli principle since the nozzle cross sectional area is narrower than the round nozzle of Scherer in order to better mix the airflow in the mixing chamber. 

    PNG
    media_image2.png
    643
    762
    media_image2.png
    Greyscale

Regarding claim 18, Scherer as described above teaches all the elements of claim 16 upon which this claim depends. However, claim 18 of this application further discloses the opening is an elongated slot-shaped opening. Scherer does not explicitly contain this additional limitation.
Stengel teaches the opening is an elongated slot-shaped opening (unnumbered but identified in the annotated Figure, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Scherer by making the opening an elongated slot-shaped opening as taught by Stengel in order to better accelerate air flow through the nozzle 30 due to the .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scherer in view of Stengel as applied to claim 6 above, and further in view of Payne (US 4,334,411) (hereinafter “Payne”). Payne is also in the applicant’s field of endeavor, a passenger cabin air distribution system comprising an ejector-diffuser. These three references, when considered together, teach all of the elements recited in claim 7 of this application.
Scherer as modified by Stengel as described above teaches all the elements of claim 6 upon which this claim depends. However, claim 7 of this application further discloses the mixing chamber does not include a plurality of vanes. Scherer as modified by Stengel does not explicitly contain this additional limitation.
Payne teaches the mixing chamber (30 is construed as the mixing chamber because it mixes airflows from 28 and 56 after the ejector-diffuser in Fig. 1) does not include a plurality of vanes (no vanes are present in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Scherer by adding the lack of vanes as taught by Payne in order to reduce the cost of manufacturing and maintenance if no vanes are required to direct the discharged air flow. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scherer as applied to claim 11 above, and further in view of Best (US 2,991,706) (hereinafter “Best”). Best is also in the applicant’s field of endeavor, a passenger cabin air .
Scherer as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 12 of this application further discloses an airflow outlet operable to receive a second flow of the conditioned air from the ventilation system and direct the conditioned air to an electronics system for cooling. Scherer does not explicitly contain this additional limitation.
Best teaches an airflow outlet (44) operable to receive a second flow of the conditioned air from the ventilation system (annotated Fig. 1 below, the capitalized annotations denoting claim limitations) and direct the conditioned air to an electronics system for cooling (18, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Scherer by adding the additional airflow outlet as taught by Best in order to provide structure for cooling electronics systems that can run warmer than a passenger cabin, which increases the safety of the aircraft. 

    PNG
    media_image3.png
    418
    569
    media_image3.png
    Greyscale

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scherer in view of Stengel. These two references, when considered together, teach all of the elements recited in claims 14 and 15 of this application.
Regarding claim 14, Scherer discloses a passenger cabin (11) air distribution system (annotated Figure above, col. 4 lines 27 – 39) comprising: an ejector-diffuser (annotated Figure) having a discharge (13); a ventilation system (D) operable to provide a conditioned air (5, col. 5 lines 7 – 10) to the ejector-diffuser (annotated Figure); and an induction unit comprising a secondary inlet (9) and a nozzle (7, annotated Figure), an induced flow of a cabin air (10) flowing through the secondary inlet due the local reduction in static pressure (functional limitation that Scherer can perform, col. 5 lines 46 – 57, and col. 7 lines 47 – 50), wherein the flow of the conditioned air (5) is mixed 
Stengel teaches a nozzle (30) with an elongated slot-shaped opening (annotated Figure, above), the elongated slot-shaped opening causing a local reduction in static pressure of a flow of the conditioned air from the ventilation system flowing through the elongated slot-shaped opening (functional limitation that Stengel can perform due to the Bernoulli principle). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Scherer by making the opening an elongated slot-shaped opening as taught by Stengel in order to better accelerate air flow through the nozzle 30 due to the Bernoulli principle since the nozzle cross sectional area is narrower than the round nozzle of Scherer in order to better mix the airflow in the mixing chamber.
Regarding claim 15, Scherer as modified by Stengel as described above teaches all the elements of claim 14 upon which this claim depends. However, claim 15 of this application further discloses a size and a shape of the elongated slot-shaped opening is selected to maximize mixing of air from the ventilation system and the induced flow of the cabin air. Scherer does not explicitly contain this additional limitation.
Scherer teaches a size and a shape of the elongated slot-shaped opening is selected to maximize mixing of air from the ventilation system and the induced flow of the cabin air (col. 6 lines 36 – 48). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Scherer by adding the limitation as taught by Scherer in order to enable the mixing device as a whole to be of a smaller design and therefore take up less installation space (Stengel, col. 4 lines 24 – 25). 

Allowable Subject Matter
Claims 13, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 13, the present invention pertains to a passenger cabin air distribution system that specifically requires a ventilation system, ejector-diffuser having a nozzle, induction unit, diffuser section, the passenger cabin being a passenger cabin of a vehicle selected from an automobile, submersible, rotorcraft, airplane, and spacecraft, and an outflow outlet operable to receive s second flow of conditioned air from the ventilation system and direct the conditioned air to an electronics system for cooling. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither 
Regarding claim 17, the present invention pertains to a method of distributing air in a passenger cabin that specifically requires providing conditioned air from a ventilation system, a flow provided to an ejector-diffuser having a nozzle with an opening, locally reducing a stating pressure within a high-velocity region of the ejector-diffuser,  inducing a flow of cabin air from a passenger cabin through a secondary inlet in the ejector-diffuser, mixing the flow of conditioned air and the flow of cabin air into a mixed air, and ejecting the mixed air into the passenger cabin. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above method used in combination with an absolute pressure ratio of the conditioned air in the nozzle to the cabin air in the passenger cabin is approximately 1.002.
Regarding claim 20, the present invention pertains to a method of distributing air in a passenger cabin that specifically requires providing conditioned air from a ventilation system, a flow provided to an ejector-diffuser having a nozzle with an opening, locally reducing a stating pressure within a high-velocity region of the ejector-diffuser,  inducing a flow of cabin air from a passenger cabin through a secondary inlet in the ejector-diffuser, mixing the flow of conditioned air and the flow of cabin air into a mixed air, and ejecting the mixed air into the passenger cabin. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sampson et al. (US 8,099,973 B2) teaches an ejector-diffuser apparatus having a pressure ratio between 1.1 and 1.5 relevant to claim 17, but does not teach the ratio is relevant to the conditioned air in the nozzle and cabin air in the passenger cabin.
Walkinshaw et al. (US 2009/0163131 A1) teaches a passenger cabin air distribution system including a ventilation system and ejector-diffuser that induces airflow from the passenger cabin and mixes it with conditioned air from the ventilation system and is relevant to claims 1, 14, and 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762  

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762